


110 HR 1257 : Shareholder Vote on Executive

U.S. House of Representatives
2007-04-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IIB
		110th CONGRESS
		1st Session
		H. R. 1257
		IN THE SENATE OF THE UNITED
		  STATES
		
			April 23, 2007
			 Received; read twice and referred to the
			 Committee on Banking, Housing, and Urban
			 Affairs
		
		AN ACT
		To amend the Securities Exchange Act of
		  1934 to provide shareholders with an advisory vote on executive
		  compensation.
	
	
		1.Short titleThis Act may be cited as the
			 Shareholder Vote on Executive
			 Compensation Act.
		2.Shareholder vote
			 on executive compensation disclosures
			(a)AmendmentSection 14 of the Securities Exchange Act
			 of 1934 (15 U.S.C.
			 78n) is amended by adding at the end the following new
			 subsection:
				
					(i)Annual
				shareholder approval of executive compensation
						(1)Annual
				voteAny proxy or consent or
				authorization for an annual meeting of the shareholders (or a special meeting
				in lieu of the annual meeting) occurring on or after January 1, 2009, shall
				provide for a separate shareholder vote to approve the compensation of
				executives as disclosed pursuant to the Commission’s compensation disclosure
				rules (which disclosure shall include the compensation discussion and analysis,
				the compensation tables, and any related material). The shareholder vote shall
				not be binding on the corporation or the board of directors and shall not be
				construed as overruling a decision by such board, nor to create or imply any
				additional fiduciary duty by such board, nor shall such vote be construed to
				restrict or limit the ability of shareholders to make proposals for inclusion
				in such proxy materials related to executive compensation.
						(2)Shareholder
				approval of golden parachute compensation
							(A)DisclosureIn any proxy solicitation material for an
				annual meeting of the shareholders (or a special meeting in lieu of the annual
				meeting) occurring on or after January 1, 2009, that concerns an acquisition,
				merger, consolidation, or proposed sale or other disposition of substantially
				all the assets of an issuer, the person making such solicitation shall disclose
				in the proxy solicitation material, in a clear and simple form in accordance
				with regulations of the Commission, any agreements or understandings that such
				person has with any principal executive officers of such issuer (or of the
				acquiring issuer, if such issuer is not the acquiring issuer) concerning any
				type of compensation (whether present, deferred, or contingent) that are based
				on or otherwise relate to the acquisition, merger, consolidation, sale, or
				other disposition, and that have not been subject to a shareholder vote under
				paragraph (1).
							(B)Shareholder
				approvalThe proxy
				solicitation material containing the disclosure required by subparagraph (A)
				shall provide for a separate shareholder vote to approve such agreements or
				understandings. A vote by the shareholders shall not be binding on the
				corporation or the board of directors and shall not be construed as overruling
				a decision by such board, nor to create or imply any additional fiduciary duty
				by such board, nor shall such vote be construed to restrict or limit the
				ability of shareholders to make proposals for inclusion in such proxy materials
				related to executive
				compensation.
							.
			(b)Deadline for
			 rulemakingNot later than 1 year after the date of the enactment
			 of this Act, the Securities and Exchange Commission shall issue any final rules
			 and regulations required by the amendments made by
			 subsection (a).
			
	
		
			Passed the House of
			 Representatives April 20, 2007.
			Lorraine C. Miller,
			Clerk.
		
	
	
	
